                      Case
                        Case
                           1:19-cv-00508-ALC
                              1:19-cv-00508 Document
                                             Document4 11
                                                        Filed
                                                            Filed
                                                               01/17/19
                                                                  01/18/19
                                                                         Page
                                                                           Page
                                                                              1 of12of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                      Southern District
                                                    __________  DistrictofofNew York
                                                                             __________

  JOSE YSLA BAZAN, ANGEL ARENAS, JAVIER                               )
 GRANADOS and LORENZO ARENAS, Individually                            )
   and on Behalf of All Others Similarly Situated,                    )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                           Civil Action No.
                                                                      )
 WILLIAM K. CONSTRUCTION GROUP, INC., et al.                          )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) William K. Construction & Roofing, Inc.
                                           36 Marisa Circle, Staten Island, NY 10309




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Brent E. Pelton, Esq
                                           PELTON GRAHAM LLC
                                           111 Broadway, Suite 1503
                                           New York, NY 10006
                                           Tel.: (212) 385-9700; Fax: (212) 385-0800
                                           Email: pelton@peltongraham.com

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:             01/18/2019                                                                    /S/ P. NEPTUNE
                                                                                          Signature of Clerk or Deputy Clerk
                       Case
                         Case
                            1:19-cv-00508-ALC
                               1:19-cv-00508 Document
                                              Document4 11
                                                         Filed
                                                             Filed
                                                                01/17/19
                                                                   01/18/19
                                                                          Page
                                                                            Page
                                                                               2 of22of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
